DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tervo (US 7,567,146 B2).
1. Tervo shows a directional coupler comprising: a mount component; a main line (410); and a sub line (421 or 422), wherein: a part of a signal transmitted along the main line is output as a detection signal from the sub line to a coupling terminal (P3), and the sub line, but not the main line, is on or in the mount component (421, 422 on circuit board 450 mounted on 405). 
2. The directional coupler according to claim 1, further comprising: a mounting substrate on which the mount component is mounted, wherein: the main line (410) is on or in the mounting substrate (in 405), and the main line and the sub line are electromagnetically coupled with each other when the mount component is mounted on the mounting substrate (discussion of 4a-c). 
5. The directional coupler according to claim 1, the mount component further comprising: a variable 
terminator (adjustable resistance 431 - col. 6, lns 56-63) that is connected between the first end and the second end of the sub line, and ground (405). 
6. The directional coupler according to claim 1, the mount component further comprising: a variable matching network (adjustable resistance tuning the directional coupler - col. 6, lns 56-63) that is connected between the first end and the second end of the sub line, and the coupling terminal. 
7. The directional coupler according to claim 1, the mount component further comprising: a variable attenuator (adjustable resistance tuning the directional coupler - col. 6, lns 56-63) that is connected between the first end and the second end of the sub line, and the coupling terminal. 

Allowable Subject Matter
Claims 3, 4, and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772.  The examiner can normally be reached on M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843